EXHIBIT 99.1 For Immediate Release Rentech Announces Fiscal 2008 First Quarter Results Strong Performance Continues at REMC LOS ANGELES (February 8, 2008) – Rentech, Inc. (AMEX:RTK) announced today results for its fiscal 2008 first quarter ended December 31, 2007. Rentech reported revenue of $47.5 million for the first quarter of fiscal 2008, compared to $35.4 million for the comparative quarter in fiscal 2007. Rentech reported a net loss applicable to common shareholders of $23.4 million or ($0.14) per share for the quarter ended December 31, 2007, compared to a net loss applicable to common shareholders of $8.7 million or ($0.06) per share for the quarter ended December 31, 2006. The increase in revenue during the quarter was due to strong demand and a substantial increase in market prices for Rentech Energy Midwest Corporation’s (“REMC”) fertilizer products. Selling, general and administrative (“SG&A”) expenses were $8.8 million for the fiscal quarter ended December 31, 2007, compared to $6.7 million for the comparable period in fiscal 2007. The change in SG&A expenses was primarily due to costs associated with increased personnel and information technology enhancements. Research and development (“R&D”) expenses for the fiscal quarter ended December 31, 2007 were $16.0 million as compared to $8.4 million for the comparable period in fiscal 2007. Much of the R&D increase was attributable to expenses incurred for the design of, procurement of equipment for and construction of the Company’s Product Demonstration Unit, a fully integrated synthetic fuels demonstration facility in Commerce City, Colorado.
